Citation Nr: 1754870	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for neurocardiogenic syncope.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In June 2015, the Board remanded the appeal for additional development.  At that time, the Board also denied service connection for diabetes mellitus.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

At the March 2015 Board hearing, the Veteran contended that his neurocardiogenic syncope warranted a rating higher than 20 percent because his symptoms had worsened since a March 2011 VA examination.  Thus, in the June 2015 remand, the Board requested that the Veteran be scheduled for a new VA examination.  VA afforded the Veteran such examination in September 2015, but the Veteran asserts in an October 2015 statement that the examination focused on narcolepsy instead of his disability and that the examiner never asked him about seizures.  The Board finds that the Veteran should be afforded a new VA examination on remand in order to address his symptoms sufficiently, to include consideration of his reported fainting episodes.

Furthermore, in the October 2015 statement and in a November 2015 statement, the Veteran references a record made by Dr. Prothro that is relevant to his claims on appeal.  Additionally, records from the Social Security Administration (SSA) indicate that the Veteran was afforded a tilt table test when he was admitted on October 20, 2000, for evaluation of recurrent syncope at the Reno VA and that he sought follow-up treatment on November 21, 2000.  However, it does not appear that any of these potentially relevant records are currently associated with the Veteran's claims file, and thus, such records should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Veteran contends that he is unemployable due to his fainting episodes, the TDIU issue is inextricably intertwined with the neurocardiogenic syncope issue and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing VA medical records should be requested if they exist.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records; VA records from the Veteran's October 20, 2000, admission for recurrent syncope and subsequent follow-up treatment, to include treatment on November 21, 2000; and relevant records from Dr. Prothro.

2.  Schedule the Veteran for an appropriate VA examination, such as one for epilepsy, to assess the severity of the service-connected neurocardiogenic syncope.

The examiner should conduct a relevant clinical examination and state:

(a) whether the Veteran has had neurocardiogenic syncope episodes analogous to generalized tonic-clonic convulsion with unconsciousness, and if so, the number of such episodes since March 2011; and

(b) whether the Veteran has had neurocardiogenic syncope episodes analogous to a brief interruption of consciousness or conscious control associated with staring or rhythmic blinking of eyes or nodding of the head; or sudden jerking movements of the arms, truck, or head; or sudden loss of postural control; and if so, the number of such episodes since March 2011.

If this information or an estimate cannot be provided, then the examiner should explain why.

4.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal, to include the TDIU issue.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

